DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
On page 8, applicant states “Santis generally describes a method for guiding and confining light transmission within low-index materials, such as Silicon Nitride (SiN). See Santis Abstract. … Stark generally describes a downhole telemetry system using frequency combs. See Stark Abstract.” "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Accordingly, the Office will interpret Santis and Stark based on the entirety of their disclosure. Additionally, the Office notes that both Santis and Stark describes more than “a method of guiding and confining light” and “downhole telemetry system using frequency combs” even in the Abstract. Accordingly, any arguments against Santis or Stark based on applicant’s general description will not be persuasive. 
Continuing on page 8, applicant contends “As acknowledged by the Office Action, however, Santis fails to teach or suggest that “the optical wavelength generator is a microring resonator interconnected with the light source configured to convert the first wavelength into a plurality of second wavelengths for distributing to a plurality of modulators each tailored to a different wavelength.” The Office notes that Santis does not explicitly disclose “for distributing to a plurality of modulators each tailored to a different wavelength.” However, Santis clearly describes “the optical wavelength generator is a microring resonator interconnected with the light source configured to convert the first wavelength into a plurality of second wavelengths”. For instance, Fig. 1 shows a single frequency being emitted by a laser, which travels through the SiN waveguide to the High-Q SiN resonator. The High-Q SiN resonator transforms this single wavelength into a plurality of wavelengths, also shown in Fig. 1. The plurality of wavelengths are then coupled out of the device via the SiN waveguide. Santis at [0030] also states “Such ultra-low phase noise performance lends itself to the parametric generation of accordingly “pure” lines.” At [0035], Santis describes the High-Q SiN resonator as “an example of an on-chip powered, optical parametric oscillator (OPO)”. Accordingly, a person of ordinary skill in the art would readily understand that Santis discloses “the optical wavelength generator is a microring resonator interconnected with the light source configured to convert the first wavelength into a plurality of second wavelengths”.
On page 8, applicant states “the cited portion of Stark, merely describes modulators disposed within a frequency comb transmitter that encode information onto wavelengths transmitted from the frequency comb transmitter at particular frequencies. The Office’s cited references, either alone or in combination, do not teach or suggest that the plurality of second wavelengths from the microring resonator are distributed to a plurality of modulators with each modulator tailored to receive a different wavelength as recited in the amended independent claims”. This is not persuasive. At [0029], Stark discloses “modulator 22 may comprise a wavelength division multiplexer 24, encoders 26, and a demultiplexer 28…Modulator 22 may encode data onto individual frequencies of a wavelength, which may also be referred to as “channels.” The frequencies may be encoded with phase information using electro-optic based phase modulators and/or fiber stretches.” At [0030], Stark discloses “Encoders 26 may allow for a variety of different encoding schemes. Encodings schemes may encode information and data on individual wavelengths, which may be transmitted to a receiver.” Accordingly, a person of ordinary skill in the art would understand that the multiple frequencies/wavelengths emitted by the microring wavelength generator of Stark to be split into individual frequencies/wavelengths (channels) by the wavelength division multiplexer 24. The individual channels are then encoded with information using “encoders” which are tailored for that specific channel. Furthermore, the encoders are disclosed as being a type of modulator. Accordingly, Stark discloses “a plurality of modulators each tailored to a different wavelength”. 
	The Office has updated the rejection in view of applicant’s amendment. 

Election/Restrictions
Applicant’s election without traverse of Species A1, B1, and C1 in the reply filed on 04/12/2022 is acknowledged.
Claims 7-12 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Santis et al. (US 2019/0214789 A1), hereafter Santis, in view of Stark et al. (US 2018/0291731 A1), hereafter Stark.
Regarding claim 1, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); wherein the optical wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert the first wavelength (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose for distributing to a plurality of modulators each tailored to a different wavelength. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) each tailored to a different wavelength ([0029]-[0030]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels.
Regarding claim 2, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits a first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claim 4, Santis does not explicitly disclose the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship. However, Stark discloses a photonic substrate that integrates the laser, microring resonator, filters and modulators ([0027]); the filters and modulators connected to the microring resonator (Fig. 2 elements 22, 24, 26, and 28); wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths ([0027]-[0028]); and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship ([0029]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship as disclosed by Stark in order to encode information on the individual channels. 
Regarding claim 5, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises a non-linear optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the non-linear optical ([0030]-[0035]) wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert the first wavelength (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose for distributing to a plurality of modulators each tailored to a different wavelength. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) each tailored to a different wavelength ([0029]-[0030]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels.
Regarding claim 6, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits the first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claim 13, Santis discloses a multi-chip module (Fig. 1), comprising: a photonics frequency comb generator (Fig. 1 element 110; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the optical wavelength generator is a microring resonator (Fig. 1 element 110) interconnected (Fig. 1 element 130) with the light source (Fig. 1 element 115) configured to convert the first wavelength (Fig. 1 insert showing a single frequency being output from element 115) into a plurality of second wavelengths (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator); wherein the first die and the second die are connected by an optical waveguide (Fig. 1 element 130); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet). Santis does not explicitly disclose for distributing to a plurality of modulators each tailored to a different wavelength. However, Stark discloses for distributing (Fig. 2 element 24) to a plurality of modulators (Fig. 2 element 26) each tailored to a different wavelength ([0029]-[0030]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with for distributing to a plurality of modulators each tailored to a different wavelength as disclosed by Stark in order to encode information on the individual channels.
Regarding claim 14, Santis does not explicitly disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide. However, Stark discloses the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide ([0021]). The advantage, as is known in the art, is to allow greater flexibility in the layout of the elements integrated together. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide as disclosed by Stark in order to allow greater flexibility in the layout of the elements integrated together and since it has been held simply substituting one known component (SiN waveguide) for another known component (optical fiber) with predicable results requires only ordinary skill in the art. See MPEP 2143(I)(B).
Regarding claim 15, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits the first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Santis in view of Stark, as applied to claim 1, in further view of Krishnamoorthy et al. (US 20110310917 A1), hereafter Krishnamoorthy.
Regarding claim 23, Stanis further discloses the plurality of second wavelengths from the microring resonator (Fig. 1 insert showing a plurality of frequencies output from the High-Q SiN resonator; Fig. 1 element 110). Additionally, Stark further discloses distributing the second wavelengths to a plurality of modulators (Fig. 2 elements 26) such that each modulator modulates one wavelength directly ([0029]). Stanis in view of Stark do not explicitly disclose using a plurality of filters in a one-to-one relationship with each modulator. However, Krishnamoorthy discloses a similar device where a plurality of wavelengths (Fig. 4 element 312) are distributed to a plurality of modulators (Fig. 4 elements 412-1 to 412-N) using a plurality of filters (Fig. 4 elements 328) in a one-to-one relationship with each modulator (Fig. 4 shows one of elements 328 with one of 412-1 to 412-N) receiving only a single wavelength (Fig. 4 element 410; [0036] “These ring-resonator filters may have high quality (Q) factors and narrow bandwidths so that they can each pick out an associated single wavelength”). The advantage is to provide a suitable low-cost wavelength division multiplexing solution for silicon-photonic links ([0005]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis in view of Stark with using a plurality of filters in a one-to-one relationship with each modulator as disclosed by Krishnamoorthy in order to provide a suitable low-cost wavelength division multiplexing solution for silicon-photonic links.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. See especially, 20140205286, 20110182584, and 20110206376.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828          
10/03/2022